NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0640n.06

                                            No. 08-5457

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                   FILED
UNITED STATES OF AMERICA,                                 )
                                                                                Sep 16, 2009
                                                                          LEONARD GREEN, Clerk
                                                          )
       Plaintiff-Appellee,                                )
                                                          )        ON APPEAL FROM THE
v.                                                        )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
LAMONT C. FITCH,                                          )        DISTRICT OF KENTUCKY
                                                          )
       Defendant-Appellant.                               )
                                                          )



BEFORE:        MARTIN, GUY, and McKEAGUE, Circuit Judges.

       PER CURIAM. Defendant-Appellant Lamont C. Fitch appeals his sentence of six months

for assaulting a safety manager while an inmate at United States Penitentiary, Big Sandy, in Inez,

Kentucky. The district court’s decision, after considering the factors in 18 U.S.C. § 3553(a), to make

the six-month sentence run consecutive to Fitch’s ongoing unfulfilled sentence was not an abuse of

discretion. See United States v. Watford, 468 F.3d 891, 915-17 (6th Cir. 2006); United States v.

Gibson, 896 F.2d 206, 210 (6th Cir. 1990). The district court’s decision to impose a six-month

sentence, after considering the factors in 18 U.S.C. § 3553(a), was neither procedurally nor

substantively unreasonable. See United States v. Jones, 445 F.3d 865, 869 (6th Cir. 2006).

Therefore, we AFFIRM the district court’s decision.